         Case 1:21-cv-01899-LTS Document 7 Filed 04/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DENNIS GRIGGS,

                               Plaintiff,

                              -against-

CRIMINAL COURT OF THE CITY OF NEW YORK, COUNTY
OF NEW YORK, STATE OF NEW YORK; OFFICE OF THE
DISTRICT ATTORNEY OF THE COUNTY OF NEW YORK,
STATE OF NEW YORK; D.A. CYRUS VANCE, JR., in his
official capacity & in his unofficial, individual citizen capacity;
JUDGE H. MOSES, who presided over Plaintiff’s arraignment on
or about Oct. 23, 2020; JUDGE I. MARCUS, who presided over
Plaintiff’s hearing on or about Jan. 21, 2121; in her, individual
citizen, unofficial capacity; ASSIGNED ATTORNEY MAGGIE
TAYLOR BY COLOR OF OFFICE JUDGE MARCUS AFTER
BOTH WERE FIRED VIA DENNIS GRIGGS; PLAINTIFF;
ADA1 DOE, true name currently unknown to Plaintiff, who
prosecuted Plaintiff’s arraignment on or about Oct. 23, 2020, in
official capacity and personally; ADA2 DOE, true name currently
unknown to Plaintiff, who prosecuted Plaintiff’s arraignment on or       21-CV-1899 (LTS)
about Jan. 21, 2021, in official capacity and personally;
CASSANDRA JOHNSON, true name currently unknown to                        CIVIL JUDGMENT
Plaintiff, Court Reporter who recorded Plaintiff’s arraignment on
or about Oct. 23, 2020; JOHN FILION, Court Reporter who
recorded Plaintiff’s hearing on or about Jan. 21, 2021; CO1
through Con, true names not currently known to Plaintiff, n Court
Officers on duty at Plaintiff’s arraignment on or about Oct. 23,
2020 and/or Plaintiff’s haring on or about Jan. 21, 2021; B! DOE
and B2 DOE, true names currently unknown to Plaintiff, Bailiffs at
Plaintiff’s arraignment on or about October 23, 2020 and hearing
on or about Jan. 21, 2021, respectively; PO1 through POm, true
names not currently known to Plaintiff, m NYPD officers who
arrested Plaintiff on or about Oct. 23, 2020; FRANCES GRIGGS,
wife of Plaintiff, who filed an unlawful police report, triggering
Plaintiff’s unlawful arrest and prosecution, at least 3 separate
times, causing almost all & similar complaints below; to plaintiff &
his very innocent & defenseless angelic, disabled at birth, 43 yr.
Old daughter. Inflicting a life of neglect, abuse, threat, duress,
coercion, confusion, chaos, emotional distress galore etc., etc., etc.
upon her; FOR MORE THAN 15 YRS.,

                               Defendants.
            Case 1:21-cv-01899-LTS Document 7 Filed 04/19/21 Page 2 of 2




         Pursuant to the order issued April 19, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)-(iii) and as barred by the Younger abstention doctrine.

         Plaintiff’s request for injunctive relief (ECF No. 3) is denied as moot.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 19, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




                                                   2
